Citation Nr: 0610603	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-40 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the character of the appellant's discharge from his 
period of active duty from April 1949 to August 1957 
constitutes a bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1949 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appellant resides within the jurisdiction of the 
Montgomery, Alabama, VARO.


FINDINGS OF FACT

1.  A July 1955 order of Headquarters Branch United States 
Disciplinary Barracks affirmed the appellant's conviction 
from a general court-martial of unlawful entry and theft; his 
sentence included discharge from military service under 
dishonorable conditions.

2.  There is no competent and persuasive evidence even 
suggesting that the appellant was insane at the time of the 
offenses that resulted in his discharge by general court-
martial and subsequent discharge.


CONCLUSION OF LAW

The appellant was discharged from his period of active duty 
from April 1949 to August 1957 under dishonorable conditions 
and that character of that discharge constitutes a bar to 
Department of Veterans Affairs benefits based on that period 
of service.  38 U.S.C.A. §§ 101(2), 5107 (West 2002); 
38 C.F.R. §§ 3.12(d)(4), 3.354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations provide that if the former service member did 
not die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  
The discharge or dismissal by reason of a general court-
martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(2).  

However, if it is established that the person in question was 
insane at the time of committing the offense leading to the 
discharge, that person is not precluded from benefits by that 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  The 
appellant has not contended and the evidence does not show 
that he was insane at the time of committing the offenses 
leading to the dishonorable discharge.

The appellant was discharged from service in August 1957 
under dishonorable conditions after Headquarters Branch 
United States Disciplinary Barracks in July 1955 affirmed a 
conviction from a general court-martial of unlawful entry and 
theft; his sentence included two years hard labor and 
discharge from military service under dishonorable 
conditions.  Available service personnel records indicate, 
and the appellant concedes, that in March 1955 he unlawfully 
entered the linen exchange at the Army Medical Center where 
he was stationed and stole 110 pillowcases, 12 blankets, and 
82 white sheets; the items in total were worth in excess of 
$278.

The appellant does not dispute that he did, in fact, receive 
a dishonorable discharge.  Rather, he maintains that the 
dishonorable discharge only applies to his period of service 
after May 1, 1952.  He asserts that the first portion of his 
service, from April 21, 1949, to May 1, 1952, should be 
considered honorable since he fulfilled his first contract 
with the U.S. Army during that period and he was given an 
honorable discharge for that period.  

The appellant reports that during this first period of 
service he was awarded the Combat Infantryman Badge, the 
Purple Heart Medal, and numerous other awards and 
decorations.  Records from the Office of the Surgeon General 
(SGO) indicate that the appellant sustained a gunshot wound 
to the hand in November 1950 while stationed in Korea.

Despite extensive efforts by the RO, the appellant's complete 
service medical and personnel records from his period of 
active service are not available.  Documents related to the 
appellant's general discharge have been associated with the 
claims folder, but that is all.  An August 2002 response from 
the National Personnel Records Center (NPRC) stated that no 
records of the claimant were available, and suggested that 
all such records would have been destroyed in a 1973 fire at 
the NPRC, St. Louis.  The NPRC has provided two 
certifications of military service, dated in March 1995 and 
August 2002.  Both certifications provide that the appellant 
was in the Army from April 1949 to August 1957 and that 
service was terminated by a dishonorable discharge.  The NPRC 
searched alternate sources and found the SGO record noted 
above.

A December 2003 response from the NPRC to a VA request to 
furnish dates of enlistment; terms of enlistment and 
reenlistment; and dates, types, and terms of any extensions 
to assist in determining eligibility for complete separation, 
reported that there were no separation documents or 
enlistment contracts on file.  Alternate sources showed the 
appellant served from April 1949 to August 1957.  The NPRC 
stated that the type of service information requested could 
not be reconstructed.

The appellant has indicated that at one time he had a copy of 
a DD 214, Record of Separation from Service, which supports 
his contentions; however, he has stated that he no longer has 
such a document in his possession.  As the appellant 
indicated on his June 2003 claim form that he enlisted in the 
state of North Carolina, the RO contacted personnel at the 
North Carolina archives who researched all sources without 
success for a copy of a DD 214 of the appellant or any other 
confirmation of his claim of two distinct periods of service.  
The RO was then directed to inquire with the Register of 
Deeds in Gilford County to see if the appellant had 
registered his DD 214 as an official document, but Gilford 
County also had no record of the appellant's service.

Accordingly, it is found that there is insufficient evidence 
to find the appellant had an honorable period of service 
prior to May 1, 1952.  The Board finds that the preponderance 
of the evidence is against the claim.  The Board finds more 
probative and persuasive the two certifications of military 
service from the NPRC which state that the appellant's period 
of service from April 1949 to August 1957 was terminated by a 
dishonorable discharge.  The Board finds the recollections of 
the claimant many years after service to be less probative 
and persuasive.

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

Two November 2003 letters informed the appellant that VA 
would make a decision about the character of his military 
service and his eligibility for VA benefits.  He was provided 
the pertinent regulations at that time and advised to submit 
information that would tend to support his claim (such as the 
events that led to his discharge, etc.).  With respect to the 
fourth element of a valid notice, the appellant has indicated 
that he has nothing further to submit and that he desires for 
his claim to proceed.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the benefits requested.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against a finding that the appellant is a veteran 
for VA benefits purposes, any questions as to effective date 
to be assigned for pension benefits are rendered moot.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Where there 
is evidence of fire-related service, as here, the Board 
recognizes that there is a heightened duty to assist, 
including searching for alternate source documentation.  
Given the development attempts made by the RO and the 
responses from the NPRC and several offices in the state of 
North Carolina, noted above, it appears that further attempts 
to develop missing records would be futile as all sources 
have been exhausted.  

The appellant has not identified any additional evidence 
which is pertinent to this decision and has not been 
associated with the claims folder.  Accordingly, the Board 
finds that the duty to assist was met; nothing in the record 
indicates that relevant evidence exists, but is missing from 
the record due to inaction of VA inconsistent with VA law and 
regulations.


ORDER

The appellant's discharge from his period of active duty from 
April 1949 to August 1957 constitutes a bar to Department of 
Veterans Affairs benefits based on that period of service.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


